DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chou et al (WO 2017/048871).
Regarding claim 1, Chou et al teach a method of assaying an analyte in a sample comprising: i. having a sample holder with a sample contact area for contacting a sample with an analyte (Fig. 1, p. 127 lines 10-15: plates for quantifying analyte concentration); ii. having a plurality of calibration structures on the sample contact area of the sample holder, wherein the calibration structures have predetermined inter-distance between two neighboring calibration structures, and each of the calibration structures has an average lateral dimension of 100 um or less (Fig. 1: spacers; pg. 208 lines 12-15: lateral dimension 40umx40um; pg. 231 claim 33: lateral dimension of spacer 0.5um to 100um); iii. imaging a part of the sample contact area that has the calibration structures (Fig. 1: spacers in area where uniform thickness; pg. 40 lines 30-35: imaging the section of uniform thickness); and iv. using an algorithm that comprises (a) the images in iii, (b) the calibration structures in the image, and (c) artificial intelligence, machine learning, or both to (1) identify the analyte, or (2) determine the analyte concentration, or (3) both (1) and (2) (Pg. 167: processor configured to processes the data from the sensor to determine concentration values and comparison with historical data and using analytical reasoning (it is noted that "machine learning" and "artificial intelligence" are sufficiently broad to read on the "use of data as the basis of analytical reasoning (including deductive, inductive, Bayesian, or other reasoning)") .
Regarding claim 2, Chou et al teach a system of assaying an analyte in a sample comprising: i. a sample holder with a sample contact area for contacting a sample a sample with an analyte (Fig. 1, p. 127 lines 10-15: plates for quantifying analyte concentration); ; ii. a plurality of calibration structures on the sample contact area of the sample holder, wherein the calibration structures have predetermined inter-distance between two neighboring calibration structures and each of the calibration structures has a lateral dimension of an average 100 um or less (Fig. 1: spacers; pg. 208 lines 12-15: lateral dimension 40umx40um; pg. 231 claim 33: lateral dimension of spacer 0.5um to 100um); iii. an imager that images a part of the sample contact area that has the calibration structures (Fig. 1: spacers in area where uniform thickness; pg. 40 lines 30-35: imaging the section of uniform thickness); and iv. an algorithm that comprises (a) the images in iii, (b) the calibration structures in the image, and (c) artificial intelligence, machine learning, or both, to (a) identify the analyte, or (b) determine the analyte concentration or both (1) and (2).) (Pg. 167: processor configured to processes the data from the sensor to determine concentration values and comparison with historical data and using analytical reasoning (it is noted that "machine learning" and "artificial intelligence" are sufficiently broad to read on the "use of data as the basis of analytical reasoning (including deductive, inductive, Bayesian, or other reasoning)") 
Regarding claim 3, Chou et al teach an optical adaptor for assaying an analyte in a sample, comprising: a sample holder frame and an imager, wherein: i. the sample holder frame has a sample holder and at least one plate with a sample contact area for contacting a sample with an analyte (Fig. 1, p. 127 lines 10-15: plates for quantifying analyte concentration); and ii. the sample holder on the sample contact area has a plurality of calibration structures that have predetermined and known inter-distance between two neighboring calibration structures (Fig. 1: spacers; pg. 180 lines 12-14: spacers with predetermined inter-spacer distance; pg. 208 lines 12-15: lateral dimension 40umx40um; pg. 231 claim 33: lateral dimension of spacer 0.5um to 100um), and wherein the optical calibration structures are imaged by an imager and are used by an algorithm that comprises (a) the images from the imager, (b) the calibration structures in the image, and (c) artificial intelligence, machine learning, or both, to (1) identify the analyte, or (2) determine the analyte concentration, or both (1) and (2). (Pg. 167: processor configured to processes the data from the sensor to determine concentration values and comparison with historical data and using analytical reasoning (it is noted that "machine learning" and "artificial intelligence" are sufficiently broad to read on the "use of data as the basis of analytical reasoning (including deductive, inductive, Bayesian, or other reasoning)")
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798